OPINION OF THE COURT
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [g]), order affirmed, with costs, for the reasons stated in the memorandum at the Appellate Division (93 AD2d 814). This being an action between carriers for a declaratory judgment as to the division of responsibility between them, the reasoning of Chrysler Leasing Corp. v Public Administrator, N. Y. County (85 AD2d 410) is not apposite.
Concur: Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Meyer and Simons.